 



EXHIBIT 10.2   SUMMARY SHEET: 2007 ANNUAL BASE SALARIES FOR NAMED EXECUTIVE
OFFICERS

              Name   Title   2007 Base Salary
Gary A. Kolstad
  President and Chief Executive Officer   $ 300,000  
Paul G. Vitek
  Senior Vice President Finance & Administration, Chief Financial Officer and
Treasurer   $ 200,000  
Mark L. Edmunds
  Vice President of Operations   $ 195,000  
Mark Kevin Fisher
  President of Pinnacle Technologies Inc., Vice President of CARBO Ceramics Inc.
  $ 175,000  
David G. Gallagher
  Vice President, Sales and Marketing   $ 204,600  

